Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 2.1 TERMINATION AND RELEASE AGREEMENT THIS TERMINATION AND RELEASE AGREEMENT (this  Agreement ) is made and entered into this 4 th day of September, 2007, by and between Radian Group Inc., a Delaware corporation ( Radian ), and MGIC Investment Corporation, a Wisconsin corporation ( MGIC ) (together with Radian, the  Parties ). W I T N E S S E T H: WHEREAS , Radian and MGIC entered into that certain Agreement and Plan of Merger, dated as of February 6, 2007, as heretofore amended (the  Merger Agreement , terms not otherwise defined herein shall have the respective meanings ascribed to them in the Merger Agreement to the extent defined therein); WHEREAS , in connection with communications relating to the transactions contemplated by the Merger Agreement, Radian and MGIC entered into a Confidentiality Agreement, dated as of January 12, 2007 (the  Confidentiality Agreement ); WHEREAS, each of the Parties holds approximately 40.96% of the Class A Common Units and 50% of the Preferred Units in Sherman Financial Group LLC ( Sherman ); WHEREAS, the Parties have been in negotiations with a third person set forth on Schedule 1 (the  Third Person ) with respect to the terms of a potential transaction (the  Potential Sherman Transaction ), whereby the Third Person or its affiliates would acquire from each of the Parties approximately 1,425,335 of their respective Class A Common Units (such interests, the  Class A Interests to be Sold ) and all of their respective Preferred Units; WHEREAS, each of the Parties holds an interest of approximately 46% in Credit-Based Asset Servicing and Securitization LLC ( C-Bass ); and WHEREAS , the boards of directors of each of Radian and MGIC have determined to terminate the Merger Agreement and release each other from duties, rights, claims, obligations and liabilities arising from, in connection with, or relating to, the Merger Agreement, in each case on the terms and subject to the conditions and limitations set forth herein. NOW, THEREFORE , in consideration of the covenants and agreements herein set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, Radian and MGIC agree as follows: 1. Termination of Merger Agreement . Effective immediately, Radian and MGIC hereby abandon the Merger and all other transactions contemplated by the Merger Agreement and mutually terminate the Merger Agreement pursuant to Section 8.1(a) thereof, as a result of which no provision of the Merger Agreement, including Section 8.2 and Article IX thereof, shall survive. Notwithstanding anything to the contrary contained in the Merger Agreement, no Radian Releasee (as defined herein) or MGIC Releasee (as defined herein) shall have any liability or obligation under the Merger Agreement, including as a result of any action or failure to act in connection with the Merger Agreement. 2. Publicity; Confidentiality Agreements; Clean Team . (a) Radian and MGIC shall issue a joint press release in the form, and containing the contents, of Exhibit A to this Agreement before the opening of the New York Stock Exchange on the first Business Day immediately following the execution and delivery hereof (or if this Agreement is executed and delivered on a Business Day prior to the opening of such Exchange, as promptly as practicable after such execution and delivery). (b) The Confidentiality Agreement shall remain in full force and effect in accordance with its terms, except for the third and sixth paragraphs thereof, which shall be deemed terminated as of the date hereof, and except as expressly amended by the third sentence of this Section 2(b). In addition, all information furnished pursuant to Section 6.2(a) of the Merger Agreement shall continue to be subject to the Confidentiality Agreement. The fourth to last paragraph of the Confidentiality Agreement is hereby amended so that the phrase second anniversary of the date hereof shall instead be a reference to the second anniversary of the date of this Agreement. The changes to the Confidentiality Agreement effected by the first and third sentences of this Section 2(b) are referred to as the  Confidentiality Agreement Changes . The online data rooms that the Parties have separately maintained through Merrill Communications LLC ( Merrill ) shall be shut down as soon as practicable, and the Parties shall each instruct Merrill accordingly. As soon as practicable, MGIC shall instruct Deloitte Consulting LLP to immediately terminate both Parties access to the online data rooms maintained by Documentum, a division of EMC Corporation ( Documentum ). At a time that the Parties mutually agree in light of the collaboration regarding Clean Team Members contemplated by Section 2(d), MGIC shall instruct Deloitte Consulting LLP to have destroyed all information in the online data rooms maintained by Documentum, including all back-up copies thereof. (c) Except as necessary to comply with applicable regulatory requirements relating to the preservation of records and applicable law related to spoliation (which shall be conclusively determined for purposes of this Agreement by advice rendered in good faith by outside counsel to the Party to whom such exception applies), each Party shall promptly (i) destroy all written Evaluation Material (as defined in the Confidentiality Agreement) received by such Party pursuant to the Confidentiality Agreement or Section 6.2(a) of the Merger Agreement and will not retain any copies, extracts or other reproductions in whole or in part of such written material, in each case pursuant and subject to the provisions of the eighth paragraph of the Confidentiality Agreement, and (ii) deliver to the other Party a written certificate executed by an authorized officer of the certifying Party, certifying such destruction. The Parties acknowledge that they have other agreements relating to the confidential treatment of information, including the Joint Defense Agreement, dated February 1, 2007, among MGIC, Radian, Foley & Lardner LLP and Wachtell, Lipton, Rosen & Katz, as amended (the  JDA ), and agree that information provided under such agreements constitutes Evaluation Material under the Confidentiality Agreement and shall be destroyed as provided in this Section 2(c). (d) The (i) MGIC / Radian Merger Clean Team Procedures dated as of June 26, 2007 (the  Clean Team Procedures ) agreed upon by MGIC and Radian and (ii) confidentiality letter agreements (the  Clean Team Confidentiality Agreements ) executed by MGIC, Radian and the persons identified on Exhibit A of the Clean Team Procedures (the  Clean Team Members ) shall remain in full force and effect. On the first Business Day 2 immediately following the execution and delivery hereof, each Party shall send an e-mail to each Clean Team Member that is an employee of such Party (y) stating that the applicable Clean Team Confidentiality Agreement is unaffected by this Agreement and remains in full force and effect and (z) instructing such Clean Team Member to immediately report, to the Partys Chief Compliance Officer (in the case of MGIC) or the Partys Chief Compliance Officer or General Counsel (in the case of Radian), any attempt by any person to induce such Clean Team Member to violate the applicable Clean Team Confidentiality Agreement. Promptly after the date of this Agreement, the Parties shall use reasonable best efforts to agree on appropriate measures to protect the information covered by the Clean Team Confidentiality Agreements, including appropriate job responsibilities of the Clean Team Members. (e) By executing this Agreement, MGIC and Radian hereby withdraw from the JDA. However, as set forth in the JDA, such withdrawal does not affect or impair the obligations imposed under the JDA nor affect the existence of attorney client privilege or work product protection with respect to Communications and Materials, as defined under the JDA, furnished prior to the withdrawal and pursuant to the JDA. 3. Non-Solicitation .
